Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits. 
Claim Objections
Claim3 objected to because of the following informalities:
Regarding Claim 3, line 4, “ to an rotational...” should read “to a rotational…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, line 4 “whose first end is connected in a torque-proof manner to an rotational axis”. It is unclear how the first end would be connected in a torque-proof manner to a rotational axis as the first end rotating on the axis would mean a torque is present. 
Regarding Claims 4-7, these are rejected due to their dependencies on claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann WO 2016113341 A1.
Regarding Claim 1, Zimmerman teaches: Door handle assembly (T) for a vehicle door (1b) comprising: a handle housing (10b) attachable to the vehicle door, a handle (3b) which is mounted on the handle housing (Fig 3, mounted onto housing 10b via 16b) and, in a non-use position (Fig 12), is arranged to extend flush with an outer contour (P0027 L3, Fig 12 outer surface of 1b) of the vehicle door and, for actuation by an operator, is formed to be movable into an actuating position (Fig 13) in which the handle protrudes relative to the outer contour of the vehicle door (See Fig 13, handle 3b protrudes from outer surface of 1b), and a vehicle door opening lever (18b) mounted on the handle housing to be movable between a standby position (Fig 12, 13)P0030 L8-10) and an unlocking position (Fig 15) opening the vehicle door, wherein the handle is mounted to be movable by the operator from the actuating position into an emergency actuating position (Fig 15) for a manual opening of the vehicle door (P0006, L1-5), wherein the handle is decoupled from the vehicle door opening lever in its non-use position and 
Regarding Claim 2, Zimmermann teaches: Door handle assembly according to claim 1, wherein a lever mechanism (16b) rotatably mounts the handle on the handle housing (see Fig 12-15, rotatably mounted on pivot axis R) and couples the handle with the vehicle door opening lever during a movement from the actuating position into the emergency actuating position (See Fig 15, 16b couples the handle 3b to the vehicle door opening lever 18b in the emergency actuation position).
Regarding Claim 3, Zimmermann teaches: Door handle assembly according to claim 2, wherein a lever member (See Fig 13, first link lever of 16b connected to door handle 3b on the left) mounted on the handle housing (P0033 L13) is connected to a first longitudinal end (See Fig 12-15, right end of handle) of the handle, wherein the lever mechanism has a passive 4lever (19), whose first end (See Fig 15, left end of 19 that pivots on axis R) is connected in a torque-proof manner (first end of 19 is rotatably connected to a rotational axis R as applicant’s is connected to a rotational axis) to an rotational axis (R), which is rotatably mounted on the handle housing (P0033 L13-15), and whose second end (See Fig 12-15, right end of 19)  is connected to a second longitudinal end (See Fig 12-15,right side of handle, via link levers of 16b) of the handle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675